Citation Nr: 1433904	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), status post myocardial infarction, to include as secondary to service-connected hepatitis C. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO), in pertinent part, denied entitlement to the benefit sought herein.  

This claim was remanded in December 2011 and in January 2014.  The actions requested in the latest Board remand have been accomplished, and the issue is ripe for review.  

In January 2014, the Board referred to the RO the issues of entitlement to an increased rating for service-connected hepatitis C, entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected hepatitis C, and entitlement to service connection for a seizure disorder claimed as secondary to service-connected hepatitis C.  To the extent that the RO has not yet acted on these matters, it is reminded to do so.  


FINDING OF FACT

CAD was not incurred in service or in the first post-service year, symptoms of CAD were not continuous since service, CAD is not shown to be otherwise related to service, and CAD is not due to, the result of, or aggravated by the service-connected hepatitis C.


CONCLUSION OF LAW

CAD was not incurred in service, was not proximately due to or aggravated by a service-connected disability, and service connection for CAD may not be presumed based on the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in March 2005 and January 2012 that informed him of all three notice elements as well as of the type of information mandated by the Court in Dingess.  Following this notice, the claim was readjudicated on several occasions to include by May 2014 supplemental statement of the case (SSOC).  Thus, any timing defect has been cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available service treatment records (STRs), VA medical records, and private medical records.  In April 2014, the Veteran was also afforded a comprehensive VA medical examination and opinion based on physical findings and a review of the record.  The findings were fully substantiated.  The Board thus concludes that the VA examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The STRs are largely missing.  VA has made multiple attempts to obtain the Veteran's STRs, which have been unsuccessful.  There is a heightened obligation to explain findings and conclusions in cases, such as this, where the STRs are missing or incomplete.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran contends that his CAD, status post myocardial infarction, is due to or aggravated by his hepatitis C.  Specifically, he alleges that his hepatitis C prevents him from taking the statin drugs that would lower his cholesterol and improve his heart condition.  The Board notes that the Veteran does not allege, and the available STRs do not suggest, that CAD had its onset in service, in the first post-service year, or close in time to service.

Because the origins of cardiac disorders are complex in nature, the Veteran is not competent to provide evidence regarding the etiology of his claimed CAD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."); See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  Thus, the Board cannot rely on the Veteran's representations regarding the origins of his CAD.  Regardless, the Veteran's opinion is outweighed by that of the VA examiner (as discussed below), give the examiner's medical expertise.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Here the Veteran submitted various articles regarding the impact of hepatitis C on CAD.  These articles do not support the Veteran's claim, as they are general and inconclusive.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (finding that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship);  Morris v. West, 13 Vet. App. 94, 97 (1999) (finding that a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  The treatise evidence submitted by the Veteran reflects that there "might" be an association between hepatitis C and CAD or the evidence suggests a mere correlation between the two.  None of the articles reflects a definitive conclusion regarding the relationship between hepatitis C and CAD.  In addition, the article/treatise is outweighed by the opinion of the April 2014 VA examiner, which was based upon the specific facts and history in this Veteran's case.

The most competent and credible evidence of record is that contained in an April 2014 VA examination report.  Following an examination of the Veteran and a review of the record, the examiner concluded that the Veteran's heart condition was not likely directly related to service, as the available service treatment records were not suggestive of the presence of such a disability.  The examiner next opined that the condition claimed was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected hepatitis C.  The examiner explained that the Veteran had numerous well recognized risk factors known to be associated with the development of an ischemic heart condition such as increased genetic susceptibility (positive family history of CAD), male gender, tobacco use (over 35 years), hypertension, and hyperlipidemia.  Due to the multiplicity of known risk factors in the Veteran, the examiner assessed that the claimed CAD was most likely due to those risk factors.  The examiner further asserted that there was no reason why hepatitis C medication would prevent the Veteran from taking medication for his CAD.  Finally, the VA examiner opined that the claimed CAD was not aggravated by hepatitis C.  The examiner explained that the claimed condition was stable, which suggested that hepatitis C was not causing aggravation.  Furthermore, the most recent assays showed no activity of hepatitis C as well as normal liver function tests.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).  The Board notes that 38 C.F.R. § 3.303(b) applies herein because CAD (arteriosclerosis) is a chronic disease under 38 C.F.R. § 3.309(a).  See generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Because there is not showing of CAD in the available STRs and no suggestion that CAD had its onset in service, service connection for CAD is not available under 38 C.F.R. § 3.303(a).  As well, because there is no evidence to suggest that CAD existed continuously from service to the present, service connection for CAD based on continuity of symptomatology cannot be granted.  38 C.F.R. § 3.303(b).  Finally, the most competent and credible evidence of record, namely that of the April 2014 VA examiner, indicates that CAD is not in any way related to service.  The Board finds, therefore, that there is no evidence tending to show that CAD is otherwise related to service, and service connection for CAD under 38 C.F.R. § 3.303(d) is not warranted.  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arteriosclerosis to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Here, there is no evidence that CAD had its onset within a year of service separation.  Indeed, medical evidence from the first post-service year or the years immediately following separation is not available and not referenced by the Veteran.  Thus, there is no means by which the Board can conclude that CAD was present during the prescribed time period, and this presumption does not apply.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran contends that he is entitled to service connection for CAD as secondary to hepatitis C, as hepatitis C prevented him from taking cholesterol lowering drugs.  The Board has outlined above why it cannot credit the Veteran's assertions regarding complex medical matters such as the one at issue herein.  The most competent and credible opinion regarding secondary service connection to include on a basis of aggravation is that of the April 2014 VA examiner who explained why hepatitis C was less likely than other factors to have been the cause of the Veteran's CAD, as well as why the Veteran's CAD was not aggravated by the service-connected hepatitis C.  Based on these opinions, there is no basis upon which to grant service connection for CAD as secondary to hepatitis C to include on the basis of aggravation.  Id.; 38 C.F.R. § 3.310; Allen, supra.

Finally, in making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

ORDER

Service connection for CAD, status post myocardial infarction, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


